Citation Nr: 1107966	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  02-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a nonservice-connected burial and funeral 
allowance.

2.  Entitlement to a burial plot or interment allowance.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran is reported to have had active military service from 
February 1943 to December 1944.  The Veteran died in February 
2001.  The appellant is the son of the Veteran.  He seeks 
reimbursement for the Veteran's burial expenses, including 
funeral allowance, burial plot, and interment allowance.

The issues on appeal were originally before the Board in January 
2004 when they were remanded for additional evidentiary 
development.  The issues on appeal were again before the Board in 
February 2006 when the claims were denied.  The appellant 
appealed the Board's February 2006 decision to the United States 
Court of Appeals for Veterans Claims ("the Court").  By Order 
dated in September 2007, the Court remanded the issues back to 
the Board for compliance with instructions included in a Joint 
Motion for Remand ("Joint Motion").  The issues on appeal were 
again before the Board in November 2008 and June 2010 when they 
were remanded each time for additional evidentiary development.  


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
during the Veteran's lifetime.

2.  The Veteran died in February 2001, due to chronic obstructive 
lung disease.

3.  At the time of her death, the Veteran was not receiving 
pension or compensation benefits.

4.  There was no claim or claims for compensation or pension 
pending at the time of death that would have resulted in an award 
of compensation or pension.

5.  The Veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization and 
at VA expense to a specified place for the purpose of 
examination, treatment or care.

6.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and she 
is not buried in a state or national cemetery.


CONCLUSION OF LAW

The requirements for entitlement to a nonservice-connected burial 
allowance including funeral allowance, burial plot, and/or 
interment allowance are not met.  38 U.S.C.A. §§ 2302, 2303, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.1600, 
3.1601, 3.1604, 3.1605 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify claimants for VA benefits of any information 
necessary to submit in order to complete and support a claim, and 
to assist claimants in the development of any pertinent evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  However, it does not appear 
that the VCAA is applicable to claims such as the one decided 
herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the Court held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, Chapter 
51 (i.e., the laws changed by VCAA).  Claims for burial benefits 
are found in Title 38, United States Code, Chapter 23, not 
Chapter 51.  Accordingly, the Board finds that no further action 
is necessary, inasmuch as the VCAA is not for application in this 
case.

Nevertheless, the appellant was provided with notice of the 
regulations used to decide this case in an April 2009 letter.  VA 
has also done everything reasonably possible to assist the 
appellant with respect to his claims for benefits.  Consequently, 
any duty to notify and assist has been met.


Criteria

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
Veteran's death is not service connected, entitlement is based 
upon the following conditions:

(1) At the time of death, the veteran was in receipt of pension 
or compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation); or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or pension 
effective prior to the date of the veteran's death, or

(ii) In the case of a reopened claim, there is sufficient prima 
facie evidence of record on the date of the veteran's death to 
indicate that the deceased would have been entitled to 
compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the body 
of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased veteran, and

(ii) That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302.

Alternatively, burial benefits are also available for a person 
who dies from non-service-connected causes while properly 
hospitalized by VA in a VA facility (as described in 38 U.S.C.A. 
§ 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. § 
1701(4)) for hospital care under the authority of 38 U.S.C.A. § 
1703.  38 C.F.R. § 3.1600(c).  If a veteran dies en route while 
traveling under proper prior authorization and at VA expense to 
or from a specified place for purpose of examination, treatment, 
or care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by VA.  38 C.F.R. § 
3.1605(a). 



Factual Background and Analysis

The appellant submitted his application for burial benefits in 
March 2001.  He specified that he was not claiming that the cause 
of the Veteran's death was service connected.

In May 2001, the RO notified the appellant that his claim for 
burial benefits and a plot or interment allowance had been 
denied.  The appellant appealed, indicating in his statements 
that he should be entitled to burial benefits by virtue of the 
fact that the Veteran would have been in a VA hospital at the 
time of her death if the VA Medical Center had been open on the 
morning that she was transferred by ambulance for emergency 
treatment for her grave illness.

After a careful review of the evidence in this case, the Board 
concludes that the requirements for a burial allowance have not 
been satisfied.

In this case, the certificate of death listed the cause of the 
Veteran's death as chronic obstructive lung disease.  The 
certificate indicated that, at the time of her death in February 
2001, the Veteran was an inpatient at Crouse Irving Hospital, 
having been admitted to that facility several days before her 
death.

The evidence of record includes a statement from the owner of the 
Manlius Home for Adults [Manlius] in Syracuse dated in July 2002.  
In that statement, it was noted that the Veteran had been 
transferred from Manlius via ambulance on the morning of a day in 
early February 2001, at approximately 3:00 AM, to the hospital 
for emergency treatment.  It was further noted that the Manlius' 
staff specifically requested transfer to the Syracuse Veterans 
Hospital but was denied this request because it was closed to any 
admissions and on "diversion" to another local hospital.  

There is also of record documentation of notices from the 
Syracuse VA Medical Center (VAMC) indicating that between July 1, 
1996 and April 23, 2001, the Syracuse VAMC Urgent Care Unit 
(Emergency Room) had been closed for any admissions between the 
hours of 10:00 PM and 7:00 AM.  The VAMC requested that veterans 
requiring emergency care between those hours go to the nearest 
hospital emergency room for immediate attention.

There is contained in the claims file a statement dated in 
September 2005 from the VA Fee Processing Center that processes 
all claims for any VAMC in upstate New York, including the 
Syracuse VAMC.  In that statement, the Fee Processing Center 
specifically stated that VA had no fee basis or contractual 
agreement with Crouse Irving Hospital or Manlius Home for Adults 
in Syracuse for the Veteran.

The appellant submitted a statement in January 2006 indicating 
that Manlius Home for Adults had strict instructions to transport 
the Veteran to the Veterans Hospital Emergency Room in Syracuse, 
New York, in the event of an emergency.

In a December 2008 statement, a representative from Manlius Home 
for Adults wrote that the Veteran had been a resident from 
January 2001 until her death in February 2001.  According to 
their recollections, the appellant had breathing problems and a 
call was put in to 911.  The Manlius Ambulance responded.  The 
ambulance crew was advised that the hospital of choice for the 
Veteran was the Syracuse Veterans Hospital.  The ambulance 
proceeded to transport the Veteran to Crouse Hospital emergency 
room after they were advised that the Syracuse Veterans Hospital 
was closed and could not accept her for treatment.  This was 
determined by the ambulance operators and the Manlius home had no 
involvement in this determination.  Procedurally, after the 
emergency personnel arrived on the scene, Manlius staff had no 
further role other than to supply the needed personal data on the 
Veteran.  It was not an uncommon situation for various emergency 
rooms to be closed due to crowding.  

In July 2010, the Manlius Home for Adults responded that they did 
not have any documentation  concerning any contractual, fee-
basis, or other relationship between VA and Manlius Home for 
Adults, nor any documentation concerning whether the Veteran was 
cared for there at the expense of the United States, to include 
the Department of Veterans Affairs.  

In October 2010, a VA employee wrote that a thorough search of 
records failed to reveal any pertinent evidence regarding records 
or documentation VA has concerning contractual, fee-basis or 
other relationships between VA and Manlius Home for Adults and/or 
Crouse Hospital and whether the Veteran was cared for at these 
locations at the expense of VA.  

Thus, at the time of her death, the Veteran was not receiving 
treatment under the authority of VA, and was not hospitalized or 
traveling under VA authority.  Further, the Veteran died at a 
private facility and nothing in the record suggests that the 
facility was under contract with VA.  38 C.F.R. §§ 3.1600(c), 
3.1605.

The Veteran was not in receipt of pension benefits at the time of 
her death, nor would she have been in receipt of such benefits.  
Therefore, pension benefits were not being paid at the time of 
the Veteran's death.  38 C.F.R. § 3.1600(b)(1).  In addition, 
there was no VA claim or claims for pension pending at the time 
of death.  38 C.F.R. § 3.1600(b)(2).

Neither during the Veteran's lifetime nor at the time of her 
death was service connection for any disability in effect.  Thus, 
compensation was not being received for any disability at the 
time of the Veteran's death.  38 C.F.R. § 3.1600(b)(1).

In addition, there was no claim or claims pending at the time of 
death that would have resulted in an award of service connection.  
38 C.F.R. § 3.1600(b)(2).

The appellant did not indicate on his March 2001 application for 
burial benefits, and there is no other indication in the record, 
that the Veteran's body is held by a State or political 
subdivision of a State, that there is no next of kin or other 
person claiming the body, and that there are not sufficient 
available resources to cover burial and funeral expenses.  To the 
contrary, in his March 2001 application for burial benefits, he 
specified that the Veteran was not buried in a cemetery owned by 
a state or the federal government.  Therefore, a burial allowance 
is also not warranted under 38 C.F.R. § 3.1600(b)(3).

The issues on appeal were originally denied by the Board in 
February 2006.  As set out above, the Veteran appealed the denial 
to the Court and, in September 2007, the Court remanded the 
claims back to the Board to consider whether the Veteran was 
individually authorized to seek treatment at a non-VA facility in 
July 2001.  The Court directed that the Board consider Cantu v. 
Principi, 19 Vet. App. 92 (2004) which held that the requirements 
under 38 C.F.R. § 17.54 for prior authorization were met when a 
VA physician arranged a veteran's transfer and transportation 
from VA outpatient clinic to a private facility.  

The Board finds that Cantu can be distinguished from the current 
fact pattern.  In Cantu, the Court found there was "strong 
evidence" of prior authorization by VA for treatment at a non-VA 
facility based on the fact that a VA physician directed that the 
Veteran in question be transferred from a VA facility to a 
private emergency room, the VA clinic called the ambulance to 
arrange for the transfer of the Veteran to the new facility and 
the VA physician called the private facility and received 
approval that the Veteran would be accepted there.  
Significantly, in the current case, none of the fact pattern from 
Cantu applies.  VA personnel did not direct that the Veteran 
should be treated at private facility, VA personnel were not 
involved in arranging for the transfer of the Veteran from 
Manlius to Crouse, and VA personnel did not arrange for treatment 
of the Veteran at Crouse Hospital.  The only involvement VA had 
in deciding where the Veteran was to be treated was the fact that 
its emergency room was closed at the time the Veteran required 
treatment.  The complete absence of any specific indicia on the 
part of VA to authorize the specific treatment rendered in 
February 2001 negates a finding that there was any individual 
prior authorization by VA for the treatment in question.  

The appellant's representative has argued that the July 1, 1996 
directive from VA stating that the VA emergency room is to be 
closed between the hours of 10:00 pm and 7:00 am constitutes 
prior authorization.  The representative references the fact that 
the document indicates that veterans seeking urgent care between 
10 pm and 7 am were directed to go to the nearest emergency room 
for immediate attention or they were to dial 911.  Significantly, 
other than citing to the document in question, the representative 
does not indicate, in any way, how it is applicable to the 
current case.  The representative merely found fault with the 
Board's failure to analyze its effect.  The Board finds this 
general directive does not contain any specific information 
pertaining directly to the Veteran.  A general statement that the 
emergency room is closed during a certain time and that patients 
should seek treatment elsewhere during this time is just a common 
sense statement that does not imply, in any way, that VA would 
cover the cost of any treatment rendered elsewhere.  Nowhere in 
that statement is there any indication that VA would pay for any 
treatment in general or specific treatment for the Veteran in 
question.  This argument does not give rise to any "strong 
evidence" of prior authorization by VA for the Veteran's 
treatment at a non-VA facility.  As set out above, the only 
involvement VA had in determining where the Veteran was treated 
during her final illness was the fact that its emergency room was 
closed.  Without further involvement by VA health care personnel 
in directing where the Veteran was to be treated, the Board holds 
that the finding in Cantu is inapplicable here.  

For reasons similar to those set out above, the appellant is also 
not entitled to a plot or interment allowance.  The requirements 
for eligibility for a burial allowance have not been met, and the 
Veteran was not buried in a state or national cemetery.  As noted 
above, the appellant specified in his March 2001 application for 
burial benefits that the Veteran was not buried at a state owned 
cemetery.  38 C.F.R. §§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).

Finally, there is no indication, nor has it been alleged, that 
the Veteran was discharged from service for a disability incurred 
or aggravated in the line of duty.  38 C.F.R. 38 C.F.R. § 
3.1600(f)(3).

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that he should be 
entitled to the benefits based on the fact that the Veteran would 
have died in a VA facility if it had not been closed during the 
hours that the Veteran was transferred by ambulance from her 
nursing home to the hospital for emergency care; unfortunately, 
the Board has no authority to act outside the constraints of the 
statutory and regulatory criteria.

After a thorough review of all the evidence under the pertinent 
law and regulations, the Board can only conclude that there is no 
provision that could possibly permit a grant of these benefits on 
the facts of this case.  The Court has held that in a case where 
the law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v .Brown, 6 Vet. App. 426 
(1994).

Finally, the Board must point out that the appellant has not 
actually maintained in his arguments that entitlement exists 
under the governing law and regulations.  Rather the central 
thrust of his arguments is that the governing law and regulations 
should afford entitlement in light of the fact that the Veteran 
would have died in a VA facility if that facility was open at a 
certain time prior to the Veteran's death.  His dispute is 
therefore not with the decision of the adjudicators at the RO, 
but with the law and regulations themselves.  The Board, however, 
is bound by statute to follow the existing law and regulations 
and has no power to alter them.  38 U.S.C.A. § 7104(c) (West 
2002).


ORDER

Entitlement to a nonservice-connected burial and funeral 
allowance is denied.

Entitlement to a burial plot or interment allowance is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


